DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 5/20/2021 are acknowledged.
	Claims 1 and 11 are amended.
	Claim 10 is cancelled.
	Claims 1-9 and 11-16 are pending.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on 5/20/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 11-16 are allowed in view of the updated search conducted, prosecution history, the claims and remarks filed 5/20/2021, and in particular pages 4-5 of the remarks discussing wherein the prior art of record previously relied upon does not explicitly disclose or provide motivation for treating a hand or wherein the injection is between a dermal layer and a fascia layer of the at least one area to cause cellular ingrowth thereby increasing the thickness of the dermal layer.
	In an updated prior art search, examiner identified Pruitt et al. (WO2007092929A2) drawn to methods of delivering compositions comprising cellular material and hyaluronic acid via needle injection; and Gousse et al. (CA2905371C) drawn to injectable dermal filler composition comprising a hyaluronic acid; however, the updated prior art search did not disclose a reference that teaches the method of treating a hand comprising injecting a tissue product composition, comprising: a flowable carrier comprising a hyaluronic acid based material; and a plurality of dermal acellular tissue matrix particles mixed within the carrier; wherein the injection is between a dermal layer and a fascia layer of the at least one area to cause cellular ingrowth thereby increasing the thickness of the dermal layer as claimed.

	Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 11-16 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615